SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1048
CA 10-00137
PRESENT: MARTOCHE, J.P., CARNI, GREEN, PINE, AND GORSKI, JJ.


JEAN M. WALESKI, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

CITY OF SYRACUSE, SYRACUSE POLICE DEPARTMENT
AND SEAN CARLEO, DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


JUANITA PEREZ WILLIAMS, CORPORATION COUNSEL, SYRACUSE (NANCY J. LARSON
OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

SIDNEY P. COMINSKY TRIAL LAWYERS, LLC, SYRACUSE (SIDNEY P. COMINSKY OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered August 10, 2009 in a personal
injury action. The order, insofar as appealed from, denied the motion
of defendants for summary judgment and granted the cross motion of
plaintiff for leave to amend her complaint.

     Now, upon reading and filing the stipulation of discontinuance of
appeal signed by the attorneys for the parties on December 21, 2010,

     It is hereby ORDERED that said appeal is dismissed without costs
upon stipulation.

     All concur except PINE, J., who is not participating.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court